        Case 2:18-cv-02421-JFW-E Document 242 Filed 11/02/18 Page 1 of 2 Page ID #:6237


                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES-GENERAL


Case No. CV 18-2421-JFW(Ex)                                                                Date: November 2, 2018

Title: BROIDY CAPITAL MANAGEMENT LLC, et al. v. STATE OF QATAR, et al.


DOCKET ENTRY


PRESENT:

               HON. CHARLES F. EICK, JUDGE

                  STACEY PIERSON                                                  N/A
                  DEPUTY CLERK                                       COURT REPORTER

ATTORNEYS PRESENT FOR PLAINTIFFS:                          ATTORNEYS PRESENT FOR DEFENDANTS:

               None                                                                None


PROCEEDINGS:        (IN CHAMBERS)                                               (Page 1 of 2)


                 The Court has read and considered all papers filed in support of and in opposition to the original
         and amended “Motion Challenging Defendant Qatar’s Designations of Material Under the Protective
         Order” (“the Motion”), filed October 1 and 17, 2018. The previously noticed November 9, 2018
         hearing date is vacated. The Court has taken the Motion under submission without oral argument. For
         the reasons stated herein, the Motion is denied.

                The bulk of the Motion challenges Qatar’s designation of certain documents and deposition
         testimony as “Highly Confidential - Attorneys’ Eyes Only.” After examining each document so
         designated and all deposition testimony so designated, the Court finds that each such designated
         document and all such designated testimony “contains or comprises” “information relating to the
         conduct by Qatar of its foreign policy,” within the meaning of paragraph D4 of the “Protective Order,”
         issued by this Court on August 17, 2018.




MINUTES FORM 11                                                                             Initials of Deputy Clerk   SP
CIVIL-GEN
        Case 2:18-cv-02421-JFW-E Document 242 Filed 11/02/18 Page 2 of 2 Page ID #:6238


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES-GENERAL


Case No. CV 18-2421-JFW(Ex)                                                         Date: November 2, 2018

Title: BROIDY CAPITAL MANAGEMENT LLC, et al. v. STATE OF QATAR, et al.


DOCKET ENTRY


PRESENT:

               HON. CHARLES F. EICK, JUDGE

                   STACEY PIERSON                                           N/A
                  DEPUTY CLERK                                  COURT REPORTER

ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:

               None                                                          None


PROCEEDINGS:        (IN CHAMBERS)                                         (Page 2 of 2)


                Part of the Motion also challenges Qatar’s designation of other deposition testimony as
         “Confidential.” After examining all deposition testimony so designated, the Court finds that the
         designation of such testimony as “Confidential” was also appropriate. See “Protective Order” at
         paragraphs B and D3.

               To the extent the Motion also may seek a modification of the “Protective Order” itself, the
         Motion is procedurally improper. See Fed. R. Civ. P. 72(a); L.R. 7-18.




         cc:      Judge Walter
                  All Counsel of Record




MINUTES FORM 11                                                                      Initials of Deputy Clerk   SP
CIVIL-GEN
